EXHIBIT 10.2

 

COLLATERAL ASSIGNMENT

 

This COLLATERAL ASSIGNMENT (“Assignment”) is made this  17th   day of February,
2006, by and between Biosource America, Inc., a Texas corporation, having its
principal office at 2777 Allen Parkway, Suite 800, Houston, Texas 77019
(“Grantor”), and BIOsource Fuels, LLC, a Wisconsin limited liability company,
having its principal office at 3111 152nd Avenue, Kenosha, Wisconsin 53144
(“Grantee”).

 

WHEREAS, Grantor is the beneficiary of that certain Confidentiality and
Non-Competition Agreement of even date herewith between Grantor and Resodyn
Corporation, a Delaware corporation (the “Confidentiality Agreement”);

 

WHEREAS, Grantee has extended a loan to Grantor pursuant to the terms and
conditions of that certain Asset Purchase Agreement dated the date hereof
between Grantor and Grantee (the “Asset Purchase Agreement”) and that certain
Promissory Note dated the date hereof (the “Note”) made by Grantor in favor of
Grantee;

 

IN CONSIDERATION OF the Asset Purchase Agreement and Grantee’s acceptance of the
Note, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Grantor does hereby grant a security interest in
and bargain, sell, assign, transfer, convey and set over unto Grantee all of the
right, title and interest of Grantor presently existing or hereafter arising in
and to the Confidentiality Agreement as additional security for performance of
all obligations of Grantor arising in connection with the Note and Asset
Purchase Agreement defined above.

 

Grantor warrants and represents that it has good right and authority to make
this Collateral Assignment; that it has not heretofore made any assignment,
pledge, alienation or other transfer of the Confidentiality Agreement or any of
its rights hereunder; and that the Confidentiality Agreement is in full force
and effect without amendment or modification.  Notwithstanding the above
collateral assignment, Grantee shall not interfere with the Grantor’s rights,
powers and privileges under the Confidentiality Agreement so long as no Event of
Default occurs under the terms and conditions of the Note.

 

Upon the occurrence of an Event of Default as defined under the Note, Grantee
may (but shall not be obligated to) succeed to all or any portion of Grantor’s
right, title and interest in and to the Confidentiality Agreement and to
enforce, waive, amend, modify or terminate all or any part of the
Confidentiality Agreement, as Grantee in its sole discretion deems advisable.

 

Upon the payment in full of all obligations arising out of or in any way
connected to the Note and the Asset Purchase Agreement, this Collateral
Assignment shall automatically terminate.

 

This Assignment shall be governed by, construed and enforced in accordance with
the laws of the State of Wisconsin.

 

[The remainder of this page is left blank intentionally.
Signature page follows.]

 

--------------------------------------------------------------------------------


 

Biosource America, Inc.

BIOsource Fuels, LLC

 

By:

Kenosha Beef International, Ltd., Manager

 

 

By:

/s/ JD McGraw

 

By:

/s/ Jerome King

 

 

 

 

 

 

 

Its:

 President

 

Its:

 Chief Financial Officer

 

 

STATE OF

 Texas

 

)

STATE OF WINSCONSIN

)

 

 

COUNTY OF

 Harris

 

)

COUNTY OF KENOSHA

)SS.

 

 

Subscribed and sworn to before me this  17th  day
of February, 2006 

Subscribed and sworn to before me this  17th  day
of February, 2006.

 

 

   /s/ Cecilia D. Sanchez

 

   /s/ Cheryl L. Peaslee

 

 

 

 

 

Notary Public, State of

 Texas

 

Notary Public, State of

 Wisconsin

 

My Commission Expires:

  Oct. 26, 2009

 

My Commission Expires:

  1-18-2009

 

 

 

[NOTARY SEAL]

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

U.S. Patent Applications

 

Patent Application No.

 

Title

 

Filing Date

10/766,740

 

Production of Biodiesel and Glycerin from High Free Fatty Acid Feedstocks

 

January 26, 2004

60/537,251

 

Production of Biodiesel and Glycerin from High Free Fatty Acid Feedstocks

 

January 15, 2004

60/443,049

 

Industrial Process for the Production of Biodiesel and Glycerin from High Free
Fatty Acid Feedstocks

 

January 27, 2004

 

(but excluding any right, title and interest Mr. Kirk Cobb may have in U.S.
Provisional App. Serial No. 60/443,049 as a named inventor thereon)

 

--------------------------------------------------------------------------------